DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/594,685 filed on 07 October 2019.  
Claims 1-10 are pending.  Claims 1, 8, and 10 are independent claims.

Specification
The disclosure is objected to because of the following informalities: in paragraph 0001 under RELATED APPLICATION, it appears that it should indicate “This application is a continuation-in-part of U.S. Application Serial No. 14/480,355 filed on 08 September 2014…” (see 37 CFR 1.78 and MPEP § 211 et seq).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,438,690 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter and are substantially similar in scope.
Claims 1-6 and 8-10 of the instant application are claiming the same subject matter that are recited in claims 1-7 of 1-9 of U.S. Patent No. 10,438,690 B2 as follows:  
Instant Application 
U.S. Patent No. 10,438,690 B2
1. A method, performed by a computer system having one or more processors and memory storing instructions for execution on the one or more processors, for parallel searching of probe data in a database of target data, the method comprising: storing, as first data at a location within the memory, a first probe data representation expressed in a first orthogonal domain, wherein the first probe data representation is characterized by a length; storing, as second data in the memory, a first target data representation expressed in the first orthogonal domain, wherein the first target data includes a plurality of potential probe match data each characterized by the length; transforming the first probe data representation and the first target data representation into a second orthogonal domain to produce a second probe data representation and a second target data representation, respectively, wherein transforming the first probe data representation and the first target data representation into the second orthogonal domain comprises applying a first orthogonal domain unitary transform to the first probe data representation and the first target data representation, respectively, wherein the second orthogonal domain is expressible using a basis set that is orthogonal to a basis set of the first orthogonal domain; storing the second probe data representation in the memory; encoding the second target data representation with a first plurality of modulation functions in the second orthogonal domain, each of the first plurality of modulation functions having an integer position index corresponding to one of the potential probe match data, thereby producing a first plurality of encoded second target data representations; superimposing the first plurality of encoded second target data representations to produce a superposition of the first plurality of encoded second target data representations; storing the superposition of the first plurality of encoded second target data representations in the memory; encoding the second target data representation with a second plurality of modulation functions in the second orthogonal domain, thereby producing a second plurality of encoded second target data representations, wherein each modulation function in the first plurality of modulation functions has a positive integer position index and corresponds to a modulation function in the second plurality of modulation functions that has a negative integer position index with the same magnitude as the positive integer position index; superimposing the second plurality of encoded second target data representations to produce a superposition of the second plurality of encoded second target data representations; storing the superposition of the second plurality of encoded second target data representations in memory; creating a plurality of program instances, each of which retrieves from memory a different combination of the stored second probe representation and the pair comprising the stored superposition of the first plurality of encoded second target data representations and the stored superposition of the second plurality of encoded second target data representations; interfering the superposition of the first plurality of encoded second target data representations with the second probe data representation to produce a first set of one or more interfered data representations; interfering the superposition of the second plurality of encoded second target data representations with the second probe data representation to produce a second set of one or more corresponding interfered data representations; combining each interfered data representation in the first set with a conjugate of the corresponding interfered data representation in the second set; obtaining an inverse transform result characterizing a respective integer position index from a respective interfered data representation, wherein the inverse transform result is obtained from the combination of the interfered data representation in the first set and the corresponding conjugate interfered data representation in the second set; determining whether the inverse transform result exceeds a predefined threshold; and in accordance with a determination that the inverse transform result  exceeds the predefined threshold, outputting, as the location in the memory where the first probe data is stored, the respective integer position index.






2. The method of claim 1, wherein interfering the first plurality of encoded second target data representations with the second probe data representation comprises performing a vector multiply operation between the plurality of encoded second target data representations and a complex conjugate of the second probe data representation.
3. The method of claim 1, wherein the first orthogonal domain unitary transform is a Fourier transform.
4. The method of claim 1, wherein obtaining the inverse transform result characterizing a respective integer position index comprises: applying a second orthogonal domain unitary transform to the one or more interfered data representations, wherein the second orthogonal domain unitary transform is an inverse of the first orthogonal domain unitary transform; and selecting, as the inverse transform result, a result of the second orthogonal domain unitary transform applied to the one or more interfered data representations at a position corresponding to the respective integer position index.

5. The method of claim 1, wherein the first probe data representation is a vector of real or complex numbers.
6. The method of claim 1, wherein the first probe data representation comprises a plurality separately searchable component symbols encoded as sequential vectors of real or complex numbers.
8. A computer system for parallel searching of probe data in a database of target data, comprising: one or more processors; and memory storing one or more programs for execution on the one or more processors, the one or more programs comprising instructions for: storing, as first data at a location within the memory, a first probe data representation expressed in a first orthogonal domain, wherein the first probe data representation is characterized by a length; storing, as second data in the memory, a first target data representation expressed in the first orthogonal domain, wherein the first target data includes a plurality of potential probe match data each characterized by the length; transforming the first probe data representation and the first target data representation into a second orthogonal domain to produce a second probe data representation and a second target data representation, respectively, wherein transforming the first probe data representation and the first target data representation into the second orthogonal domain comprises applying a first orthogonal domain unitary transform to the first probe data representation and the first target data representation, respectively, wherein the second orthogonal domain is expressible using a basis set that is orthogonal to a basis set of the first orthogonal domain; storing the second probe data representation in the memory; encoding the second target data representation with a first plurality of modulation functions in the second orthogonal domain, each of the first plurality of modulation functions having an integer position index corresponding to one of the potential probe match data, thereby producing a first plurality of encoded second target data representations; superimposing the first plurality of encoded second target data representations to produce a superposition of the first plurality of encoded second target data representations; storing the superposition of the first plurality of encoded second target data representations in the memory; encoding the second target data representation with a second plurality of modulation functions in the second orthogonal domain, thereby producing a second plurality of encoded second target data representations, wherein each modulation function in the first plurality of modulation functions has a positive integer position index and corresponds to a modulation function in the second plurality of modulation functions that has a negative integer position index with the same magnitude as the positive integer position index; superimposing the second plurality of encoded second target data representations to produce a superposition of the second plurality of encoded second target data representations;
storing the superposition of the second plurality of encoded second target data representations in memory; creating a plurality of program instances, each of which retrieves from memory a different combination of the stored second probe representation and the pair comprising the stored superposition of the first plurality of encoded second target data representations and the stored superposition of the second plurality of encoded second target data representations; interfering the superposition of the first plurality of encoded second target data representations with the second probe data representation to produce a first set of one or more interfered data representations; interfering the superposition of the second plurality of encoded second target data representations with the second probe data representation to produce a second set of one or more corresponding interfered data representations; combining each interfered data representation in the first set with a conjugate of the corresponding interfered data representation in the second set; obtaining an inverse transform result characterizing a respective integer position index from a respective interfered data representation, wherein the inverse transform result is obtained from the combination of the interfered data representation in the first set and the corresponding conjugate interfered data representation in the second set; determining whether the inverse transform result exceeds a predefined threshold; and in accordance with a determination that the inverse transform result exceeds the predefined threshold, outputting, as the location in the memory where the first probe data 1s stored, the respective integer position index.




9. The computer system of claim 8, wherein interfering the first plurality of encoded second target data representations with the second probe data representation comprises performing a vector multiply operation between the plurality of encoded second target data representations and a complex conjugate of the second probe data representation.
10. A non-transitory computer readable storage medium, comprising: one or more programs including instructions for execution by a computer system including one or more processors and memory, the one or more programs including instructions for: storing, as first data at a location within the memory, a first probe data  representation expressed in a first orthogonal domain, wherein the first probe data representation is characterized by a length; storing, as second data in the memory, a first target data representation expressed in the first orthogonal domain, wherein the first target data includes a plurality of potential probe match data each characterized by the length; transforming the first probe data representation and the first target data representation into a second orthogonal domain to produce a second probe data representation and a second target data representation, respectively, wherein transforming the first probe data representation and the first target data representation into the second orthogonal domain comprises applying a first orthogonal domain unitary transform to the first probe data representation and the first target data representation, respectively, wherein the second orthogonal domain is expressible using a basis set that is orthogonal to a basis set of the first orthogonal domain; storing the second probe data representation in the memory; encoding the second target data representation with a first plurality of modulation functions in the second orthogonal domain, each of the first plurality of modulation functions having an integer position index corresponding to one of the potential probe match data, thereby producing a first plurality of encoded second target data representations; superimposing the first plurality of encoded second target data representations to produce a superposition of the first plurality of encoded second target data representations; storing the superposition of the first plurality of encoded second target data representations in the memory; encoding the second target data representation with a second plurality of modulation functions in the second orthogonal domain, thereby producing a second plurality of encoded second target data representations, wherein each modulation function in the first plurality of modulation functions has a positive integer position index and corresponds to a modulation
function in the second plurality of modulation functions that has a negative integer position index with the same magnitude as the positive integer position index;
superimposing the second plurality of encoded second target data representations to produce a superposition of the second plurality of encoded second target data representations; storing the superposition of the second plurality of encoded second target data representations in memory; creating a plurality of program instances, each of which retrieves from memory a different combination of the stored second probe representation and the pair comprising the stored superposition of the first plurality of encoded second target data representations and the stored superposition of the second plurality of encoded second target data representations; interfering the superposition of the first plurality of encoded second target data representations with the second probe data representation to produce a first set of one or more interfered data representations; interfering the superposition of the second plurality of encoded second target  data representations with the second probe data representation to produce a second set of one or more corresponding interfered data representations; combining each interfered data representation in the first set with a conjugate of the corresponding interfered data representation in the second set; obtaining an inverse transform result characterizing a respective integer position index from a respective interfered data representation, wherein the inverse transform result is obtained from the combination of the interfered data representation in the first set and the corresponding conjugate interfered data representation in the second set; determining whether the inverse transform result exceeds a predefined threshold; and in accordance with a determination that the inverse transform result exceeds the predefined threshold, outputting, as the location in the memory where the first probe data is stored, the respective integer position index. 

1. A method, performed by a computer system having one or more processors and memory storing instructions for execution on the one or more processors, for parallel searching of probe sequences in a database of target sequences, the method comprising: storing, as first data at a location within the memory, a first probe sequence representation expressed in a first orthogonal domain, wherein the first probe sequence representation is characterized by a length; storing, as second data in the memory, a first target sequence representation expressed in the first orthogonal domain, wherein the first target sequence includes a plurality of potential probe match sequences each characterized by the length; transforming the first probe sequence representation and the first target sequence representation into a second orthogonal domain to produce a second probe sequence representation and a second target sequence representation, respectively, wherein transforming the first probe sequence representation and the first target sequence representation into the second orthogonal domain comprises applying a first orthogonal domain unitary transform to the first probe sequence representation and the first target sequence representation, respectively, wherein the second orthogonal domain is expressible using a basis set that is orthogonal to a basis set of the first orthogonal domain; storing the second probe sequence representation in the memory; encoding the second target sequence representation with a first plurality of modulation functions in the second orthogonal domain, each of the first plurality of modulation functions having an integer position index corresponding to one of the potential probe match sequences, thereby producing a first plurality of encoded second target sequence representations; superimposing the first plurality of encoded second target sequence representations to produce a superposition of the first plurality of encoded second target sequence representations; storing the superposition of the first plurality of encoded second target sequence representations in the memory; encoding the second target sequence representation with a second plurality of modulation functions in the second orthogonal domain, thereby producing a second plurality of encoded second target sequence representations, wherein each modulation function in the first plurality of modulation functions has a positive integer position index and corresponds to a modulation function in the second plurality of modulation functions that has a negative integer position index with the same magnitude as the positive integer position index; superimposing the second plurality of encoded second target sequence representations to produce a superposition of the second plurality of encoded second target sequence representations; storing the superposition of the second plurality of encoded second target sequence representations in memory; creating a plurality of program instances, each of which retrieves from memory a different combination of the stored second probe representation and the pair comprising the stored superposition of the first plurality of encoded second target sequence representations and the stored superposition of the second plurality of encoded second target sequence representations; interfering the superposition of the first plurality of encoded second target sequence representations with the second probe sequence representation to produce a first set of one or more interfered sequence representations interfering the superposition of the second plurality of encoded second target sequence representations with the second probe sequence representation to produce a second set of one or more corresponding interfered sequence representations; combining each interfered sequence representation in the first set with a conjugate of the corresponding interfered sequence representation in the second set; obtaining an inverse transform result characterizing a respective integer position index from a respective interfered sequence representation, wherein the inverse transform result is obtained from the combination of the interfered sequence representation in the first set and the corresponding conjugate interfered sequence representation in the second set; determining whether the inverse transform result exceeds a predefined threshold; and in accordance with a determination that the inverse transform result exceeds the predefined threshold, outputting, as the location in the memory where the first probe sequence is stored, the respective integer position index.
2. The method of claim 1, wherein interfering the first plurality of encoded second target sequence representations with the second probe sequence representation comprises performing a vector multiply operation between the plurality of encoded second target sequence representations and a complex conjugate of the second probe sequence representation.
3. The method of claim 1, wherein the first orthogonal domain unitary transform is a Fourier transform.
4. The method of claim 1, wherein obtaining the inverse transform result characterizing a respective integer position index comprises: applying a second orthogonal domain unitary transform to the one or more interfered sequence representations, wherein the second orthogonal domain unitary transform is an inverse of the first orthogonal domain unitary transform; and selecting, as the inverse transform result, a result of the second orthogonal domain unitary transform applied to the one or more interfered sequence representations at a position corresponding to the respective integer position index.
5. The method of claim 1, wherein the first probe sequence representation is a vector of real or complex numbers.
6. The method of claim 1, wherein the first probe sequence representation comprises a plurality separately searchable component symbols encoded as sequential vectors of real or complex numbers.
7. A computer system for parallel searching of probe sequences in a database of target sequences, comprising: one or more processors; and memory storing one or more programs for execution on the one or more processors, the one or more programs comprising instructions for: storing, as first data at a location within the memory, a first probe sequence representation expressed in a first orthogonal domain, wherein the first probe sequence representation is characterized by a length; storing, as second data in the memory, a first target sequence representation expressed in the first orthogonal domain, wherein the first target sequence includes a plurality of potential probe match sequences each characterized by the length; transforming the first probe sequence representation and the first target sequence representation into a second orthogonal domain to produce a second probe sequence representation and a second target sequence representation, respectively, wherein transforming the first probe sequence representation and the first target sequence representation into the second orthogonal domain comprises applying a first orthogonal domain unitary transform to the first probe sequence representation and the first target sequence representation, respectively, wherein the second orthogonal domain is expressible using a basis set that is orthogonal to a basis set of the first orthogonal domain; storing the second probe sequence representation in the memory; encoding the second target sequence representation with a first plurality of modulation functions in the second orthogonal domain, each of the first plurality of modulation functions having an integer position index corresponding to one of the potential probe match sequences, thereby producing a first plurality of encoded second target sequence representations; superimposing the first plurality of encoded second target sequence representations to produce a superposition of the first plurality of encoded second target sequence representations; storing the superposition of the first plurality of encoded second target sequence representations in the memory; encoding the second target sequence representation with a second plurality of modulation functions in the second orthogonal domain, thereby producing a second plurality of encoded second target sequence representations, wherein each modulation function in the first plurality of modulation functions has a positive integer position index and corresponds to a modulation function in the second plurality of modulation functions that has a negative integer position index with the same magnitude as the positive integer position index; superimposing the second plurality of encoded second target sequence representations to produce a superposition of the second plurality of encoded second target sequence representations; storing the superposition of the second plurality of encoded second target sequence representations in memory; creating a plurality of program instances, each of which retrieves from memory a different combination of the stored second probe representation and the pair comprising the stored superposition of the first plurality of encoded second target sequence representations and the stored superposition of the second plurality of encoded second target sequence representations; interfering the superposition of the first plurality of encoded second target sequence representations with the second probe sequence representation to produce a first set of one or more interfered sequence representations interfering the superposition of the second plurality of encoded second target sequence representations with the second probe sequence representation to produce a second set of one or more corresponding interfered sequence representations; combining each interfered sequence representation in the first set with a conjugate of the corresponding interfered sequence representation in the second set; obtaining an inverse transform result characterizing a respective integer position index from a respective interfered sequence representation, wherein the inverse transform result is obtained from the combination of the interfered sequence representation in the first set and the corresponding conjugate interfered sequence representation in the second set; determining whether the inverse transform result exceeds a predefined threshold; and in accordance with a determination that the inverse transform result exceeds the predefined threshold, outputting, as the location in the memory where the first probe sequence is stored, the respective integer position index.
8. The computer system of claim 7, wherein interfering the first plurality of encoded second target sequence representations with the second probe sequence representation comprises performing a vector multiply operation between the plurality of encoded second target sequence representations and a complex conjugate of the second probe sequence representation.
9. A non-transitory computer readable storage medium, comprising: one or more programs including instructions for execution by a computer system including one or more processors and memory, the one or more programs including instructions for: storing, as first data at a location within the memory, a first probe sequence representation expressed in a first orthogonal domain, wherein the first probe sequence representation is characterized by a length; storing, as second data in the memory, a first target sequence representation expressed in the first orthogonal domain, wherein the first target sequence includes a plurality of potential probe match sequences each characterized by the length; transforming the first probe sequence representation and the first target sequence representation into a second orthogonal domain to produce a second probe sequence representation and a second target sequence representation, respectively, wherein transforming the first probe sequence representation and the first target sequence representation into the second orthogonal domain comprises applying a first orthogonal domain unitary transform to the first probe sequence representation and the first target sequence representation, respectively, wherein the second orthogonal domain is expressible using a basis set that is orthogonal to a basis set of the first orthogonal domain; storing the second probe sequence representation in the memory; encoding the second target sequence representation with a first plurality of modulation functions in the second orthogonal domain, each of the first plurality of modulation functions having an integer position index corresponding to one of the potential probe match sequences, thereby producing a first plurality of encoded second target sequence representations; superimposing the first plurality of encoded second target sequence representations to produce a superposition of the first plurality of encoded second target sequence representations; storing the superposition of the first plurality of encoded second target sequence representations in the memory; encoding the second target sequence representation with a second plurality of modulation functions in the second orthogonal domain, thereby producing a second plurality of encoded second target sequence representations, wherein each modulation function in the first plurality of modulation functions has a positive integer position index and corresponds to a modulation function in the second plurality of modulation functions that has a negative integer position index with the same magnitude as the positive integer position index; superimposing the second plurality of encoded second target sequence representations to produce a superposition of the second plurality of encoded second target sequence representations; storing the superposition of the second plurality of encoded second target sequence representations in memory; creating a plurality of program instances, each of which retrieves from memory a different combination of the stored second probe representation and the pair comprising the stored superposition of the first plurality of encoded second target sequence representations and the stored superposition of the second plurality of encoded second target sequence representations; interfering the superposition of the first plurality of encoded second target sequence representations with the second probe sequence representation to produce a first set of one or more interfered sequence representations interfering the superposition of the second plurality of encoded second target sequence representations with the second probe sequence representation to produce a second set of one or more corresponding interfered sequence representations; combining each interfered sequence representation in the first set with a conjugate of the corresponding interfered sequence representation in the second set; obtaining an inverse transform result characterizing a respective integer position index from a respective interfered sequence representation, wherein the inverse transform result is obtained from the combination of the interfered sequence representation in the first set and the corresponding conjugate interfered sequence representation in the second set; determining whether the inverse transform result exceeds a predefined threshold; and in accordance with a determination that the inverse transform result exceeds the predefined threshold, outputting, as the location in the memory where the first probe sequence is stored, the respective integer position index. 


As to claims 1-6 and 8-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1-9 of U.S. Patent No. 10,438,690 B2 since they are claiming the same subject matter and are substantially similar in scope. 

Allowable Subject Matter
Claims 1-10 would be allowable with the Applicant’s filing of a terminal disclaimer against U.S. Patent No. U.S. Patent No. 10,438,690 B2 to overcome the nonstatutory double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157